          Case 5:19-cv-01159-XR Document 77 Filed 06/03/21 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


ROBERT LISERIO,                                 §
                                                §
                   Plaintiff,                   §                 SA-19-CV-01159-XR
                                                §
vs.                                             §
                                                §
COLT OILFIELD SERVICES, LLC, ROY                §
E. (EDDIE) AGUILAR, TERRY                       §
BOOKER, PETROSTAR SERVICES,                     §
LLC,                                            §
                                                §
                   Defendants.                  §

                                ORDER SETTING VIDEO HEARING

       Before the Court in the above-styled cause of action is the Motion for Protection and/or

Motion to Quash or Modify Subpoena for Deposition by Written Questions and Production of

Documents filed by non-party PetroStar Services, LLC (“PetroStar”) [#76], which was referred

to the undersigned for disposition on June 1, 2021. The Court is of the opinion the motion

should be set for a hearing.

       IT IS THEREFORE ORDERED that PetroStar’s Motion [#76] is set for a

videoconference hearing via Zoom at 2:30 p.m. on June 9, 2021. All parties are required to

appear by Zoom for the hearing. The information to join the hearing is as follows:

       Join ZoomGov Meeting: https://txwd-uscourts.zoomgov.com/j/16126729723

       Meeting ID: 161 2672 9723

       If there are questions regarding the Zoom appearance, the parties should contact Valeria

Sandoval, Courtroom Deputy, at txwdml_chambers_sa_judgechestney@txwd.uscourts.gov.

       Because earlier hearings in other cases may be in progress at the time attorneys log-in for

their scheduled hearing, attorneys may be required to wait in the Zoom “waiting room” until the


                                                1
            Case 5:19-cv-01159-XR Document 77 Filed 06/03/21 Page 2 of 2




Courtroom Deputy addresses them. Parties should review the July 15, 2020 Standing Order

Regarding Telephone or Video Teleconference Hearings, which is available upon request from

the Courtroom Deputy and on the Court’s website.

          IT IS FURTHER ORDERED that the parties and ProStar confer about the issues raised

in ProStar’s motion and file a joint advisory via CM/ECF no later than June 8, 2021, that

indicates which issues, if any, remain in dispute after their conference. For each issue that

remains in dispute, each party should state its respective position and describe any relief being

sought.

          IT IS SO ORDERED.

          SIGNED this 3rd day of June, 2021.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                               2
